DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 7 each recite the limitation "one or more compound of claim 1" in lines 2-3 and line 5 respectively. However, it is unclear whether the one or more compounds of claim 1 refers to the compound which is a reaction product of the amine, sultone and acrylamide or any one of the compounds recited in claim 1 (i.e including the reagents for forming the reaction product). For purposes of examination, the cited limitation is read as “one or more of the compound of claim 1” as this appears to clearly define the presently claimed invention. 
Claims 4-6 & 8-9 are rejected in view of their dependence to one of claims 4 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston (US 5,534,611 A) in view of Kim (US 2015/0108070 A1).
Regarding claims 1-3, Huddleston teaches a compound comprising a reaction product of sulfoalkylating reagent such as propane sultone, an acrylamide and a polyamine such as ethylene diamine (Col.4, L.65 to Col.5, L.59 & Col.7, L.27-34) but is silent as to the acrylamide having the formula (VI) recited in claim 1.										Kim teaches a Michael addition reaction between a polyamine and an acrylamide such as N,N'-methylenebisacrylamide ([0063]-[0070]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use N,N'-methylenebisacrylamide as the acrylamide for forming Huddleston’s compound because N,N'-methylenebisacrylamide is known to be used as an acrylamide compound in a Michael addition reaction with polyamines (i.e similarly to the reaction scheme described Huddleston (Col.5, L.54-57)) as taught by Kim ([0063]-[0070]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 

Response to Arguments
Applicant’s arguments, see page 1 of Remarks, filed 08/22/2022, with respect to the rejection of claims 1-2 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Huddleston and Kim as noted in the above updated rejection.													Thus, in view of the foregoing, claims 1-9 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727